                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID R. MARTELL,                                  Case No. 18-cv-00290-EMC
                                   8                     Petitioner,
                                                                                            ORDER DENYING PETITION FOR
                                   9              v.                                        WRIT OF HABEAS CORPUS
                                  10     MARION SPEARMAN,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION
                                  15          David R. Martell filed this action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254
                                  16   to challenge his conviction from Santa Clara County Superior Court. Respondent has filed an
                                  17   answer to the petition, and Mr. Martell has filed a traverse. For the reasons discussed below, the
                                  18   petition is denied.
                                  19                                       II.      BACKGROUND
                                  20   A.     The Crime
                                  21          Mr. Martell was tried along with Marcos Mendoza and Juan Javier Ramirez for the murder
                                  22   of Maurillo Garcia. The California Court of Appeal described the evidence presented at trial:
                                  23                   The jury heard two accounts of Maurillo Garcia's death. Tommy
                                                       Gonzalez, an accomplice, provided one account. Tommy testified
                                  24                   that he was drinking with fellow Norteño gang members in the front
                                                       yard of his house when a suspected Sureño gang member started
                                  25                   spray-painting on the street by the house, leading Tommy and
                                                       several others to chase down and assault the Sureño. Salvador
                                  26                   Rivas, an eyewitness, provided a second account. He testified that
                                                       he was at a party at his father's house when he saw a group of five to
                                  27                   seven men run toward and assault a man who was spray-painting in
                                                       the street.
                                  28
                                       1. Co–Perpetrator Tommy Gonzalez's Account
                                   1
                                       Tommy Gonzalez testified for the prosecution as part of a plea
                                   2   agreement whereby the prosecutor agreed to reduce his murder
                                       charge related to Maurillo Garcia's death to voluntary manslaughter
                                   3   in return for his truthful testimony at defendants' trial. Tommy lived
                                       at 436 Ezie St. with his mother, his brother Raymond Gonzalez, Jr.
                                   4   (Raymond Jr.), his nephew Raymond Gonzalez III (Raymond III),
                                       and others. Tommy had been a Norteño gang member since he was
                                   5   nine years old. His nickname was Beast because he fought
                                       frequently when he was incarcerated for a juvenile offense.
                                   6
                                       Tommy's friend Javier Barragan called him in the afternoon on
                                   7   August 27, 2011 and asked if he could come “kick back” at
                                       Tommy's house. Barragan arrived around 6:00 or 7:00 p.m. with
                                   8   defendants Mendoza and Ramirez. Tommy knew Mendoza by the
                                       nickname Travieso and Ramirez by the nickname Smiley. Tommy
                                   9   testified that Barragan, Mendoza, and Ramirez were all part of a
                                       Norteño subset called San Jose Unidos. They all drank beers in the
                                  10   front yard and were eventually joined around 8:00 p.m. by defendant
                                       Martell, known to Tommy as Guerro. Tommy had not met Martell
                                  11   before, but Barragan assured him that Martell was “‘good people.’”
                                       At trial, Tommy identified all three defendants as the people who
                                  12   came to his house on August 27.
Northern District of California
 United States District Court




                                  13   Around 10:00 p.m., Tommy saw a person (later identified as
                                       Maurillo Garcia) who looked like a Sureño gang member walk past
                                  14   the house twice within two minutes. Garcia walked to a stop sign
                                       where Richdale Avenue dead-ends into Ezie Street and spray-
                                  15   painted something on the ground while saying “Sur Trece Putos
                                       Calle.” Tommy perceived Garcia's actions as a challenge. Tommy
                                  16   ran toward Garcia, followed closely by Martell and then more
                                       distantly by Mendoza, Ramirez, and Barragan. Tommy swung at
                                  17   Garcia but missed; Garcia cut Tommy's stomach with a screwdriver.
                                       Tommy backed up and “everybody jump[ed] on” Garcia. Mendoza
                                  18   and Ramirez were punching Garcia. Tommy did not see Martell or
                                       Barragan do any punching or kicking. Tommy and the others ran
                                  19   back to his mother's Cadillac that was parked in front of 436 Ezie St.
                                       and drove away.
                                  20
                                       2. Witness Salvador Rivas's Account
                                  21
                                       Salvador Rivas testified that on the night of the homicide he was
                                  22   attending a party at his father's house on Ezie Street, which faces the
                                       intersection of Richdale Avenue and Ezie Street. Rivas was in the
                                  23   garage and the garage door facing the street was open. Jose Garcia
                                       (Maurillo Garcia's brother, whom we refer to as Jose for clarity)
                                  24   walked by the house and Rivas's father invited Jose to have a beer.
                                       Rivas noticed Maurillo Garcia spray-painting on the street near a
                                  25   stop sign. Five to seven men came from the direction of 436 Ezie
                                       St. and chased Garcia.2 Rivas heard someone yell “‘Get him’” and
                                  26   “‘Norte.’”
                                  27          [Footnote 2:] . . . Rivas’s testimony at trial regarding the
                                              chase was somewhat inconsistent. On direct examination,
                                  28          Rivas testified that one male led the chase and was followed
                                                                          2
                                                              by the remaining people. On cross-examination, Rivas
                                   1                          testified that two men led the chase but that one of them was
                                                              slightly in front of the second, with the rest further behind
                                   2                          the second man.
                                   3                  Rivas testified that Garcia ran but was tripped and fell, at which
                                                      point all of the men who chased him started beating him. Rivas
                                   4                  stated that everyone participated in the assault. Garcia managed to
                                                      get up for a moment but the men knocked him down again and
                                   5                  continued to beat him. Rivas testified that the men mostly kicked
                                                      Garcia but some punches were also thrown. He could not clearly
                                   6                  see any weapons. He saw something shiny but acknowledged it
                                                      could have been a belt buckle. Rivas also could not see any of the
                                   7                  attackers well enough to identify them in court. The attack lasted
                                                      about 30 seconds. The men went back toward 436 Ezie St. and left
                                   8                  in a Cadillac. One of the men might have left separately in a van.
                                   9                  Rivas described the assailants as Hispanic males between 20 and 30
                                                      years old. He acknowledged that it was not very light outside the
                                  10                  night of the homicide, that there were no streetlights in the area of
                                                      Richdale where the homicide took place, and that there were some
                                  11                  cars and trucks parked in the driveway of his father's house. He
                                                      estimated his vantage point in the garage was 60 yards from the
                                  12                  victim.
Northern District of California
 United States District Court




                                  13   People v. Mendoza, No. H039705, slip op. at 3-5 (Cal. Ct. App. Opinion filed April 13, 2018).

                                  14          Additional evidence placed Mr. Martell, as well as his codefendants Mr. Mendoza and Mr.

                                  15   Ramirez, at the scene of the crime, but that need only be mentioned briefly because Mr. Martell

                                  16   does not dispute that he was present at the scene of the crime.1 Raymond Gonzalez, Jr. (i.e.,

                                  17   Tommy Gonzalez’s brother) testified that Mr. Martell was among the men drinking with Tommy

                                  18   Gonzalez in the front yard of 436 Ezie Street on the evening of the homicide. Id. at 6. Raymond

                                  19   Gonzalez, III (i.e., Tommy Gonzalez’s nephew) denied at trial that the defendants were at 436

                                  20   Ezie Street that evening and was inconsistent in his statements to the police as to whether Mr.

                                  21   Martell was present that night; however, “at some point” during his interviews with police, “he

                                  22   identified a picture of Martell as a suspect.” Id. Police found a cell phone near the intersection of

                                  23   Richdale Avenue and Ezie Street the night of the homicide that was linked to Mr. Martell. Id. at

                                  24   10. Mr. Martell’s fingerprint was on a beer can found in the back yard at 436 Ezie Street, and his

                                  25

                                  26   1
                                         After the guilty verdict, Mr. Martell stopped challenging that he was present when the stabbing
                                  27   took place. See, e.g., Docket No. 1 at 16 (stating, in federal habeas petition, “[i]t is conceded that
                                       petitioner was not only drinking with the other co-defendants that evening, but also went with
                                  28   them to the vicinity where the homicide took place.”); Docket No. 12-31 at 28 (stating same in
                                       appellant’s opening brief).
                                                                                         3
                                   1   DNA was on a cigarette found in the front driveway of the house. When interviewed by police a

                                   2   few days after the homicide, Mr. Martell denied “repeatedly denied being on Ezie Street on

                                   3   August 27 and told the police he did not know anything about the homicide” but he “had scratches

                                   4   and abrasions on his hands,” id. at 13, that were consistent with having been in a fight.

                                   5          There also was evidence regarding the defendants’ flight on the night of the killing.

                                   6                  Tommy testified that he drove the Cadillac away from 436 Ezie St.
                                                      with Mendoza, Ramirez, Martell, and Barragan. While they were
                                   7                  driving, Mendoza reportedly stated, “‘I got that nigga,’” and also
                                                      stated that he “‘booked him’” 14 or 15 times. Ramirez said “I was
                                   8                  carving that fool's face,” and then complained to Mendoza that “you
                                                      fucking cut me, bitch.” Mendoza responded that Ramirez “shouldn't
                                   9                  be getting in my way when I'm handling my business.” Ramirez had
                                                      a deep cut on his hand.
                                  10
                                                      Tommy testified that Barragan told him to drive to Peckerwood's
                                  11                  (later identified as John Deleone's) apartment in the Thornbridge
                                                      Apartments, which were near Ezie Street. Barragan asked for the
                                  12                  weapons and Tommy reportedly saw a kitchen knife that had been
Northern District of California
 United States District Court




                                                      used by Mendoza as well as a screwdriver. At some point, Martell
                                  13                  said that he had dropped his phone somewhere. Tommy parked,
                                                      they wiped down the car, and he and Barragan went upstairs to
                                  14                  Deleone's apartment. Tommy or Barragan handed the weapons to
                                                      Deleone, Deleone's girlfriend took them into the bathroom, and then
                                  15                  “you hear the water running.”
                                  16                  Tommy testified that Barragan's brother Junior picked the group up
                                                      from Deleone's apartment about ten minutes after they arrived and
                                  17                  drove them to Barragan's mother's house near the Oakridge Mall.
                                                      The group stayed at Barragan's mother's house for a short time.
                                  18                  Martell left separately before the others.
                                  19   Id. at 7-9. Mr. Deleone testified that he did not see Mr. Martell that night. Mr. Deleone also

                                  20   testified that Mr. “Barragan was a Norteno who was affiliated with San Jose Unidos. Deleone

                                  21   acknowledged that he identified Ramirez at the grand jury hearing as a member of San Jose

                                  22   Unidos but testified at trial that ‘I might have misspoke when you asked me that question.’” Id. at

                                  23   9.

                                  24          The pathologist who had performed the autopsy testified that Mr. Garcia “suffered 15 stab

                                  25   wounds to his face, chest, abdomen, thighs, arms, right foot, and lower back,” as well as three

                                  26   incised wounds (i.e., wounds that are longer than they are deep) and multiple blunt-force injuries.

                                  27   Id. at 12. Although he could not be certain, the pathologist “testified that the structure of the stab

                                  28   wounds indicated the possibility that two weapons were used: one with a single-edged blade and
                                                                                          4
                                   1   another with a double-edged blade.” Id. The pathologist opined that the cause of death was

                                   2   multiple stab wounds to the head, trunk and extremities. Id.

                                   3           There also was evidence suggesting intimidation of witnesses. Mr. Deleone testified that

                                   4   “he was punched in the mouth by an inmate while in custody in the Santa Clara County Jail in

                                   5   May 2012. Deleone was told that the attack had been ordered by ‘the Nortenos’ because Deleone

                                   6   had made statements to the police related to defendants’ case.” Id. at 14-15. Mr. Deleone was put

                                   7   in protective custody and thereafter asked to be relocated and to be escorted to and from testifying

                                   8   at trial because he feared for his life. Id. Tommy Gonzalez testified that Mr. Barragan’s brother

                                   9   told him “that his a nephew and his brother (presumably meaning Raymond Jr. and Raymond III)

                                  10   ‘are snitching on me and on everybody’ and asked Tommy if he knew where they were. Tommy

                                  11   withheld the information [from Mr. Barragan’s brother] because he feared for both his and his

                                  12   family’s safety.” Id. at 15. Mr. Rivas testified that, in October 2011, someone spray-painted
Northern District of California
 United States District Court




                                  13   graffiti on his garage, including the letters “XIV.” Id. (A gang expert testified that the number 14

                                  14   is among the common names, signs and symbols for the Norteno gang. Id. at 32.) Mr. Rivas

                                  15   “feared for his family’s safety and believed the graffiti was related to him talking to the police

                                  16   because the graffiti occurred within two hours after he received a subpoena to testify in

                                  17   defendants’ case.” Id. at 15.

                                  18           The defense case included the following: A man who worked with Mr. Martell as a

                                  19   furniture mover testified that it was common for employees to get scratches while at work. Id. A

                                  20   defense investigator testified that the distance between the place where the victim was stabbed and

                                  21   the garage at 452 Ezie Street (i.e., from where Mr. Rivas had seen the attack) was 198 feet and that

                                  22   there would have been almost no light from the moon on the night of the homicide. Id.

                                  23   B.      Procedural History

                                  24           Following the jury trial in Santa Clara County Superior Court, Mr. Martell was convicted

                                  25   of second degree murder, see Cal Penal Code § 187, and was found to have committed the murder

                                  26   for the benefit of, at the direction of, or in association with a criminal street gang, id. at §

                                  27

                                  28
                                                                                           5
                                   1   186.22(b)(1)(C).2 Mr. Martell also was found to have had a prior juvenile adjudication that

                                   2   qualified as a prior strike conviction, id. at § 667(b)(i). The court sentenced him to 15 years to life

                                   3   in prison for the murder and stayed the sentence on the gang enhancement. Docket No. 12-5 at

                                   4   309 (SCT 299).

                                   5          Mr. Martell appealed. The California Court of Appeal affirmed his conviction in a

                                   6   reasoned decision, and the California Supreme Court summarily denied his petition for review.

                                   7          Mr. Martell then filed this action to obtain a federal writ of habeas corpus. He alleges in

                                   8   his petition that the evidence was insufficient to support his conviction and the gang enhancement.

                                   9   Respondent has filed an answer. Mr. Martell has filed a traverse. The matter is now ready for

                                  10   decision.

                                  11                               III.      JURISDICTION AND VENUE

                                  12          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  14   concerns the conviction and sentence of a person convicted in Santa Clara County, California,

                                  15   which is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  16                                 IV.       STANDARD OF REVIEW

                                  17          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  20          The Antiterrorism And Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  21   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  22   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                  23   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  24   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  25   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  26   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  27
                                       2
                                  28     Codefendants Mr. Mendoza and Mr. Ramirez also were convicted of second degree murder with
                                       a gang enhancement.
                                                                                   6
                                   1          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                   2   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   3   the state court decides a case differently than [the] Court has on a set of materially

                                   4   indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   5          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   6   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   7   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                   8   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                   9   independent judgment that the relevant state-court decision applied clearly established federal law

                                  10   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A

                                  11   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state

                                  12   court’s application of clearly established federal law was ‘objectively unreasonable.’” Id. at 409.
Northern District of California
 United States District Court




                                  13          The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  14   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991). “When there has been one

                                  15   reasoned state judgment rejecting a federal claim, later unexplained orders upholding that

                                  16   judgment or rejecting the same claim rest upon the same ground.” Ylst, 501 U.S. at 803. When

                                  17   confronted with an unexplained decision from the last state court to have been presented with the

                                  18   issue, “the federal court should ‘look through’ the unexplained decision to the last related state-

                                  19   court decision that does provide a relevant rationale. It should then presume that the unexplained

                                  20   decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The

                                  21   presumption that a later summary denial rests on the same reasoning as the earlier reasoned

                                  22   decision is a rebuttable presumption and can be overcome by strong evidence. Kernan v.

                                  23   Hinojosa, 136 S. Ct. 1603, 1605-06 (2016).

                                  24                                         V.       DISCUSSION

                                  25   A.     Sufficiency of the Evidence To Support The Murder Conviction

                                  26          Mr. Martell contends that the evidence was insufficient to support his conviction for

                                  27   second degree murder. He urges that, because eyewitness Rivas’ account of the crime was not

                                  28   credible and there was no evidence that Mr. Martell knew any alleged coperpetrator other than Mr.
                                                                                          7
                                   1   Barragan, there was insufficient evidence to support Mr. Martell’s conviction under the natural-

                                   2   and-probable-consequences doctrine. Docket No. 1 at 6-7.

                                   3          1.      State Appellate Court’s Rejection of Claim

                                   4          The California Court of Appeal rejected Mr. Martell’s challenge to the sufficiency of the

                                   5   evidence.

                                   6                  As stated above, “we review the entire record in the light most
                                                      favorable to the judgment to determine whether it discloses evidence
                                   7                  that is reasonable, credible, and of solid value such that a reasonable
                                                      trier of fact could find the defendant guilty beyond a reasonable
                                   8                  doubt.” ([People v.] Bolin, supra, 18 Cal.4th [297,] 331 [Cal.
                                                      1998)].)
                                   9
                                                      Based on the instructions the jury received, we assume the jury
                                  10                  found Martell guilty of second degree murder under the natural and
                                                      probable consequences doctrine based on the following implicit
                                  11                  findings: Martell personally assaulted Garcia; Martell aided and
                                                      abetted Mendoza and Ramirez (and possibly others) in their assault
                                  12                  of Garcia; one or more of the perpetrators to that assault murdered
Northern District of California
 United States District Court




                                                      Garcia; and a reasonable person in Martell's position would have or
                                  13                  should have known that murder was a reasonably foreseeable
                                                      consequence of the group assault.
                                  14

                                  15   People v. Mendoza, slip op. at 62.

                                  16          Mr. Martell’s primary argument on appeal was that Mr. Rivas’ testimony as to what he saw

                                  17   on the night of the murder was not credible as a matter of law because of the conditions under

                                  18   which he viewed the attack. The state appellate court disagreed.

                                  19                  Rivas testified that five to seven men came from the direction of 436
                                                      Ezie St., chased Garcia, and knocked him down. Those men “were
                                  20                  all participating” in the assault that followed, which included mostly
                                                      kicking but also some punching. Rivas acknowledged that it was
                                  21                  not very light outside that night, that there were no streetlights near
                                                      the victim's location on Richdale, and that his vantage point in the
                                  22                  garage was about 60 yards from the victim. A defense investigator
                                                      testified that the distance between Rivas and the victim was around
                                  23                  66 yards and that, based on information from the Internet, there
                                                      would have been almost no light coming from the moon on the night
                                  24                  of the homicide. Martell's trial counsel did not elicit testimony from
                                                      any witness (expert or otherwise) regarding how well one might be
                                  25                  able to see an assault occurring under similar circumstances as those
                                                      experienced by Rivas. . . .
                                  26
                                                      Contrary to Martell's argument, Rivas's credibility as an eyewitness
                                  27                  was a quintessential jury question. Rivas testified about what he
                                                      saw that night and acknowledged factors (including distance and
                                  28                  lighting) that might affect how the jury would weigh his testimony.
                                                                                         8
                                                      Attorneys for Martell and Ramirez cross-examined Rivas at length
                                   1                  about the lighting conditions and distance from which he witnessed
                                                      the homicide.
                                   2
                                                      It is not unreasonable as a matter of law that someone could see
                                   3                  whether a group of five to seven men were all participating in an
                                                      assault occurring about 60 yards from the eyewitness despite poor
                                   4                  lighting conditions. The defense provided no expert testimony to
                                                      call into question Rivas's ability to see under those circumstances,
                                   5                  much less testimony that could discredit Rivas's account as a matter
                                                      of law. Martell cannot discredit Rivas's testimony by simply
                                   6                  labeling it an “improbable and extraordinary visual feat” on appeal.
                                                      The jury was free to weigh Rivas's credibility and decide whether
                                   7                  his testimony should be credited. Based on defendants' convictions,
                                                      we infer that the jury found Rivas's testimony credible, a finding we
                                   8                  must defer to on appeal. (People v. Jackson (2014) 58 Cal.4th 724,
                                                      749.)
                                   9

                                  10   People v. Mendoza, slip op. at 62-63.

                                  11          Having determined that the jury reasonably could have credited Mr. Rivas’ testimony that

                                  12   he saw all the men attacking the victim, the state appellate court then considered Mr. Martell’s
Northern District of California
 United States District Court




                                  13   argument that there was insufficient evidence to convict him of murder. The state appellate court

                                  14   determined that there was sufficient evidence that Mr. Martell aided and abetted in the assault on

                                  15   Mr. Garcia, and in turn that there was sufficient evidence to show that the murder was a natural

                                  16   and probable consequence of that assault.

                                  17                  [1.] Evidence Supporting Aider and Abettor Liability
                                  18                  “[P]roof of aider and abettor liability requires proof in three distinct
                                                      areas: (a) the direct perpetrator's actus reus—a crime committed by
                                  19                  the direct perpetrator, (b) the aider and abettor's mens rea—
                                                      knowledge of the direct perpetrator's unlawful intent and an intent to
                                  20                  assist in achieving those unlawful ends, and (c) the aider and
                                                      abettor's actus reus—conduct by the aider and abettor that in fact
                                  21                  assists the achievement of the crime.” (People v. Perez (2005) 35
                                                      Cal.4th 1219, 1225 (Perez); [Cal. Penal Code] § 31 [“All persons
                                  22                  concerned in the commission of a crime ..., whether they directly
                                                      commit the act constituting the offense, or aid and abet in its
                                  23                  commission ..., are principals in any crime so committed.”].)
                                  24                  There was ample evidence that a perpetrator assaulted Garcia,
                                                      including Tommy's testimony that Ramirez and Mendoza punched
                                  25                  Garcia; Mendoza's hearsay statement to Tommy that he “‘booked’”
                                                      Garcia 14 or 15 times; and Dr. O'Hara's testimony that Garcia
                                  26                  received numerous stab wounds, lacerations, and blunt-force trauma.
                                  27                  There was also evidence showing that Martell assisted in the attack
                                                      by personally assaulting Garcia. Martell “concede[s] here that
                                  28                  Martell was not only drinking with the other co-defendants that
                                                                                         9
                                       evening, but also went with them to the vicinity where the homicide
                                   1   took place.” Rivas testified that the people who ran from 436 Ezie
                                       St. (a group that Martell now concedes he was a part of) “were all
                                   2   participating” in the assault on Garcia. Detective Vallejo testified
                                       that when he interrogated Martell four days after the assault, Martell
                                   3   had scratches or abrasions on his hands. And Tommy testified that
                                       Martell left the scene of the homicide with the other defendants.
                                   4   Though the foregoing evidence was challenged by calling into
                                       question Rivas's ability to see and by offering an innocent
                                   5   explanation for the scratches on Martell's hands (that he had
                                       sustained the injuries at work), those challenges were only to the
                                   6   weight of the evidence. A reasonable trier of fact could have found
                                       that Martell assisted the other defendants by personally assaulting
                                   7   Garcia. (Bolin, supra, 18 Cal.4th at p. 331.)
                                   8   As for Martell's mens rea, the prosecutor had to show not only
                                       Martell's knowledge of the perpetrators' unlawful intent but also
                                   9   Martell's intent to assist the perpetrators. (Perez, supra, 35 Cal.4th
                                       at p. 1225.) The evidence supported a finding that Martell was
                                  10   present and directly participated in the assault. Based on that
                                       evidence, the jury could find both that Martell had knowledge of the
                                  11   other perpetrators' intent (because he could see them assaulting
                                       Garcia), and that Martell intended to assist those other perpetrators
                                  12   by actively assaulting Garcia.
Northern District of California
 United States District Court




                                  13   Martell's arguments to the contrary all go to the weight of the
                                       evidence rather than to its sufficiency to support a conviction.
                                  14   Martell argues that Rivas “never testified as to when he heard” the
                                       perpetrators yell, meaning those statements could not support a
                                  15   finding that Martell knew of the perpetrators' intent. But the jury
                                       could reasonably infer that whoever yelled “‘Get him’” would do so
                                  16   before assaulting Garcia, thus supporting a finding that Martell
                                       became apprised of the perpetrators' intent in advance. Martell also
                                  17   argues that he was intoxicated, which he deems “important in
                                       evaluating the motive of [an] intoxicated 20–year–old following
                                  18   others [to] where the homicide eventually occurred.” But, as
                                       already discussed, the jury was properly instructed regarding
                                  19   voluntary intoxication and its decision to convict Martell supports an
                                       inference that the jury determined that voluntary intoxication did not
                                  20   negate Martell's specific intent to aid and abet. . . .
                                  21   [2.] Evidence Supporting Martell’s Murder Conviction
                                  22   Martell argues that even if there was sufficient evidence that he
                                       assaulted Garcia and aided and abetted the other perpetrators'
                                  23   assault, the evidence was nonetheless insufficient to show that
                                       murder was a natural and probable consequence of the assault. “‘A
                                  24   person who knowingly aids and abets criminal conduct is guilty of
                                       not only the intended crime [target offense] but also of any other
                                  25   crime the perpetrator actually commits [nontarget offense] that is a
                                       natural and probable consequence of the intended crime.’” (Medina,
                                  26   supra, 46 Cal.4th at p. 920, brackets in Medina.) A nontarget
                                       offense is a natural and probable consequence of the target offense if
                                  27   a reasonable person in the defendant's position should have known
                                       that the charged offense was a reasonably foreseeable consequence
                                  28   of the intended crime the defendant aided and abetted. (Ibid.)
                                                                         10
                                                      Whether the charged offense was a reasonably foreseeable
                                   1                  consequence “is a factual issue to be resolved by the jury.” (Ibid.)
                                   2                  Tommy testified that he, Barragan, Martell, Mendoza, and Ramirez
                                                      all ran toward Garcia, and Rivas testified that everyone in the group
                                   3                  who ran after Garcia participated in the assault by punching or
                                                      kicking Garcia. Based on that evidence, a jury could reasonably
                                   4                  conclude that a reasonable person in Martell's position should have
                                                      known that Garcia's death would be a foreseeable consequence of
                                   5                  five men assaulting one victim.
                                   6   People v. Mendoza, slip op. at 63-66 (second brackets and bracketed section numbers added).

                                   7          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                   8   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Martell is

                                   9   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  10   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  11   based on an unreasonable determination of the facts in light of the evidence presented.

                                  12          2.      Analysis of Federal Constitutional Claims
Northern District of California
 United States District Court




                                  13          The Due Process Clause “protects the accused against conviction except upon proof

                                  14   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

                                  15   charged.” In re Winship, 397 U.S. 358, 364 (1970). A court reviewing a conviction does not

                                  16   determine whether it is satisfied that the evidence established guilt beyond a reasonable doubt, but

                                  17   rather determines whether, “after viewing the evidence in the light most favorable to the

                                  18   prosecution, any rational trier of fact could have found the essential elements of the crime beyond

                                  19   a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Only if no rational trier of

                                  20   fact could have found proof of guilt beyond a reasonable doubt may a court conclude that the

                                  21   evidence is insufficient. See Jackson, 443 U.S. at 324. The “prosecution need not affirmatively

                                  22   ‘rule out every hypothesis except that of guilt,’” and the reviewing federal court “‘faced with a

                                  23   record of historical facts that supports conflicting inferences must presume – even if it does not

                                  24   affirmatively appear in the record – that the trier of fact resolved any such conflicts in favor of the

                                  25   prosecution, and must defer to that resolution.’” Wright v. West, 505 U.S. 277, 296-97 (1992)

                                  26   (quoting Jackson, 443 U.S. at 326).

                                  27          “Jackson leaves juries broad discretion in deciding what inferences to draw from the

                                  28   evidence presented at trial, requiring only that jurors ‘draw reasonable inferences from basic facts
                                                                                         11
                                   1   to ultimate facts.’” Coleman v. Johnson, 566 U.S. 650, 655 (2012) (per curiam) (quoting Jackson,

                                   2   443 U.S. at 319). “[O]n habeas review, a federal court may not overturn a state court decision

                                   3   rejecting a sufficiency of the evidence challenge” unless “the state court decision was objectively

                                   4   unreasonable.” Id. at 651 (internal quotation marks omitted).

                                   5          Here, it was not an unreasonable application of, or contrary to, any Supreme Court holding

                                   6   for the California Court of Appeal to conclude that the evidence was sufficient to support the

                                   7   jury’s determination that Mr. Martell committed second degree murder. It was entirely consistent

                                   8   with Jackson for the California Court of Appeal to determine that it was for the jury, not the

                                   9   reviewing court, to determine whether Mr. Rivas’ account of the attack was credible. Under

                                  10   Jackson, a jury’s credibility determinations are “entitled to near-total deference.” Bruce v.

                                  11   Terhune, 376 F.3d 950, 957 (9th Cir. 2004) (rejecting challenge to the sufficiency of the evidence

                                  12   where defendant argued that victim’s “account of being molested on a bed along-side four other
Northern District of California
 United States District Court




                                  13   sleeping children is inherently implausible”). Although Mr. Rivas was viewing the events from a

                                  14   distance of about 180-198 feet in a poorly lit area at nighttime, no evidence showed it to be an

                                  15   impossibility for him to see the events. This Court, like the state appellate court, must defer to the

                                  16   jury’s implicit determination that Mr. Rivas was credible in testifying as to what he saw. Here, the

                                  17   jury rationally could have determined that Mr. Rivas was credible and had seen the attack. Mr.

                                  18   Rivas testified:

                                  19                  Q: So what happens as they run?
                                  20                  A: He starts running towards further down Richdale, and the first
                                                      guy that walked towards him tripped him, and then they all ganged
                                  21                  up on him.
                                  22                  Q: What did they do?
                                  23                  A: They just started beating him up.
                                  24                  Q: This is in the middle of Richdale?
                                  25                  A: Yes.
                                  26                  Q: Did they all participate in beating him up?
                                  27                  A: Yes.
                                  28                  Q: What do you see as far as this beating goes?
                                                                                         12
                                   1                  A: They just had him on the floor. The guy on the floor, the one
                                                      that was tagging, manages to get up. They knock him down a
                                   2                  second time, and then from then he is just down.
                                   3                  Q: How did they knock him down?
                                   4                  A: They tackled him down.
                                   5                  Q: And did basically all the group participate in attacking him,
                                                      tackling him, putting him down, that sort of thing?
                                   6
                                                      A: Yes.
                                   7
                                                      Q: For instance, did you see one guy that wasn’t doing anything,
                                   8                  just watching, or were they all participating?
                                   9                  A: They were all participating.
                                  10                  Q: And what did you see happening – punches, kicks? What do
                                                      you see?
                                  11
                                                      A: Mostly kicks.
                                  12
Northern District of California
 United States District Court




                                                      Q: Did you [sic] anything that looks like punches?
                                  13
                                                      A: Yes, punches.
                                  14

                                  15   RT 725-26 (emphasis added). Mr. Rivas also testified that he did not see any weapons in the

                                  16   attack which lasted “maybe around 30 seconds.” RT 726-27.

                                  17          Mr. Rivas’ testimony established that Mr. Martell took part in the assault because Mr.

                                  18   Martell was in the group whose members all attacked the victim. Although Mr. Rivas did not

                                  19   identify Mr. Martell as one of the assailants, Tommy Gonzalez had identified Mr. Martell as one

                                  20   of the people who chased after and was in the group that attacked the victim.) Thus, it was not

                                  21   unreasonable for the California Court of Appeal to conclude that the jury rationally could have

                                  22   determined that Mr. Rivas had seen all of the members of the group attacking the victim.

                                  23          It also was not an unreasonable application of Jackson for the California Court of Appeal

                                  24   to conclude that there was sufficient evidence to support a determination that Mr. Martell aided

                                  25   and abetted the assault on the victim. California law requires proof of a crime committed by the

                                  26   direct perpetrator, the aider and abettor’s “‘knowledge of the direct perpetrator’s unlawful intent

                                  27   and an intent to assist in achieving those unlawful ends,’” and “‘conduct by the aider and abettor

                                  28   that in fact assists the achievement of the crime.’” People v. Mendoza, slip op. at 63 quoting
                                                                                        13
                                   1   People v. Perez, 35 Cal. 4th at 1225).3 The state appellate court reasonably determined that there

                                   2   was sufficient evidence that a perpetrator assaulted the victim based on the following evidence:

                                   3   Mr. Rivas testified to the group attack; Tommy Gonzalez testified Mr. Martell was in the group,

                                   4   that Messrs. Ramirez and Mendoza punched the victim, and that Mr. Mendoza said that he

                                   5   “‘booked’” the victim 14-15 times; and the pathologist testified that the victim had received

                                   6   numerous knife wounds and blunt-force traumas. Id. at 64. The state appellate court also

                                   7   reasonably determined that there was sufficient evidence that Mr. Martell assisted in the attack by

                                   8   personally assaulting the victim: Mr. Rivas testified to seeing the victim attacked by all the

                                   9   members of the group of which Mr. Martell was a part; a detective testified that Mr. Martell had

                                  10   scratches or abrasions on his hands when interrogated four days after the assault; and Tommy

                                  11   Gonzalez testified that Mr. Martell fled the scene of the homicide with the other defendants. Id.

                                  12   The California Court of Appeal also reasonably determined that the evidence supporting a finding
Northern District of California
 United States District Court




                                  13   that Mr. Martell was present and directly participated in the attack and therefore “had knowledge

                                  14   of the other perpetrators’ intent (because he could see them assaulting Garcia), and that Martell

                                  15   intended to assist those other perpetrators by actively assaulting Garcia.” Id. at 64-65.

                                  16          The California Court of Appeal reasonably determined that there was sufficient evidence to

                                  17   support the murder conviction based on the natural-and-probable-consequences doctrine, i.e., that

                                  18   Mr. Martell is guilty because murder was a natural and probable consequence of the assault in

                                  19   which Mr. Martell took part. As the appellate court explained, under California law, a person who

                                  20   knowingly aids and abets criminal conduct is guilty of not only the target offense but also of any

                                  21   other nontarget offense the perpetrator commits “‘that is a natural and probable consequence of the

                                  22   intended crime.’” Id. at 65 (quoting People v. Medina, 46 Cal. 4th 913, 920 (Cal. 2009)).

                                  23   Liability under the natural-and-probable-consequences doctrine turns on foreseeability, and

                                  24   whether the charged offense was a reasonably foreseeable consequence is a question of fact for the

                                  25

                                  26   3
                                         A state court’s interpretation of state law, including one announced on direct appeal of the
                                  27   challenged conviction, binds a federal court sitting in habeas corpus. Bradshaw v. Richey, 546
                                       U.S. 74, 76 (2005); Hicks v. Feiock, 485 U.S. 624, 629 (1988). This Court thus is bound by the
                                  28   California Court of Appeal’s determination that these are the elements of aiding-and-abetting
                                       liability under California law.
                                                                                           14
                                   1   jury. Id. Tommy Gonzalez testified that he and the others (including Mr. Martell) ran toward Mr.

                                   2   Garcia, and Mr. Rivas testified that everyone in the group that ran after Mr. Garcia also

                                   3   participated in the assault by punching or kicking Mr. Garcia. Given this testimony, it was not

                                   4   unreasonable for the California Court of Appeal to conclude that a rational trier of fact could find

                                   5   that a reasonable person in Mr. Martell’s position should have known that Mr. Garcia’s death

                                   6   would be a foreseeable consequence of five men assaulting one victim.

                                   7          In an effort to argue that he should not be held liable under the natural-and-probable-

                                   8   consequences doctrine, Mr. Martell tries to distance himself from the other participants in the

                                   9   attack by urging that the only person he knew at the gathering at Tommy Gonzalez’s house was

                                  10   Mr. Barragan. His argument fails because it does not matter how well he knew the other

                                  11   participants in the attack. As discussed above, the evidence at trial was sufficient for the jury to

                                  12   conclude that he knew of the other attackers’ intent and his intent to assist them in the attack,
Northern District of California
 United States District Court




                                  13   regardless of the gang evidence.

                                  14          The California Court of Appeal did not discuss the gang evidence in its evaluation of the

                                  15   challenge to the sufficiency of the evidence to support the murder conviction. But if one considers

                                  16   the gang evidence, that evidence provides an even stronger foundation on which the jury’s guilty

                                  17   verdict could rest. Even if there was no evidence that Mr. Martell personally knew anyone other

                                  18   than Mr. Barragan before he arrived at Tommy Gonzalez’s house, there was evidence that he and

                                  19   the other attackers were Nortenos. Although Mr. Martell had not had any recent arrests and there

                                  20   was no evidence that he was a member of any particular Norteno subset, evidence was presented

                                  21   that, in 2008, Mr. “Martell admitted committing assault with a deadly weapon with a gang

                                  22   enhancement in San Jose as a juvenile.” Id. at 34.4 The gang expert testified that he thought Mr.

                                  23   Martell was an active Norteno gang member not affiliated with any gang subset based on Mr.

                                  24   Martell’s tattoos, the presence of his name on a jail kite found after the homicide, his criminal

                                  25   history, his mode of dress, and his admission in a 2011 field interview that he had been a Norteno

                                  26
                                  27
                                       4
                                         The gang expert testified that, in the 2008 incident, Mr. “Martell was in a group of ‘Northerners’
                                       that challenged another group to a fight ‘by calling them “Scraps” and yelling out “Norte,”’”
                                  28   which led to a fight in which one of the people called “Scraps” was stabbed. People v. Mendoza,
                                       slip op. at 34.
                                                                                         15
                                   1   since he was 12 years old. Id. at 34-35. The gang expert also testified as to the Norteno gang’s

                                   2   violent ways: the Norteno gang is an informal gang that has about 2,000 members; the “primary

                                   3   activities of the Norteno gang include assault with a deadly weapon, homicide, drive-by shootings,

                                   4   car theft, robbery, and burglary. Norteno gang members commonly carry weapons for protection

                                   5   and for use in attacks. Violence is common and is used to gain respect from other gang members

                                   6   and to intimidate non-gang members.” People v. Mendoza, slip op. at 32. The gang expert opined

                                   7   that the homicide was gang-related and benefited the Norteno gang by increasing the gang’s

                                   8   respectability and intimidating others in the neighborhood. Id. at 36. The evidence allowed the

                                   9   jury to determine that: Mr. Martell was a Norteno who accompanied another Norteno (Mr.

                                  10   Barragan) to a gathering in a Norteno neighborhood; while there, a rival gang member spray-

                                  11   painted rival gang graffiti in the neighborhood and taunted the socializing Nortenos; Mr. Martell

                                  12   and the other Nortenos ran toward the victim and one of them shouted “get him” and “Norte”; and
Northern District of California
 United States District Court




                                  13   the Nortenos attacked the victim. The evidence also allowed the jury to find that Mr. Martell

                                  14   participated in the assault with the other Nortenos, fled with them after the attack, and later

                                  15   provided a false alibi to the police. The foregoing evidence, with the other evidence discussed

                                  16   above, provided ample evidence from which the jury reasonably could infer that Mr. Martell knew

                                  17   of and shared his companions’ intent to assault the victim, and that a reasonable person in Mr.

                                  18   Martell’s shoes would have known that the victim’s death would be a foreseeable consequence of

                                  19   the five Nortenos assaulting one victim from a rival gang.

                                  20          The argument heading in Mr. Martell’s habeas petition states: “The insufficiency of the

                                  21   evidence to sustain the guilty verdict as to second degree murder and gang enhancement charge

                                  22   violated Martell’s Sixth and Fourteenth Amendment rights.” Docket No. 1 at 12 (emphasis

                                  23   added). Respondent urges that, despite the argument heading, there is no actual argument

                                  24   challenging the sufficiency of the gang enhancement and any such claim would be unexhausted

                                  25   because no such claim was included in the petition for review to the California Supreme Court.

                                  26   See Docket No. 12-1 at 13 n.15. The Court agrees. The text of Mr. Martell’s petition and traverse

                                  27   only pertains to the natural-and-probable-consequences doctrine, which is a theory of liability of

                                  28   murder and is not a theory of liability on the gang enhancement. He argues, for example, that he
                                                                                         16
                                   1   was found guilty “under the natural and probable consequences doctrine under the assumption that

                                   2   Petitioner was a gang member and knew all co-defendants and that they were gang members.

                                   3   Which Petitioner denies knowing co-defendants which goes to the weight of the argument of the

                                   4   sufficiency of the evidence to support a second degree murder conviction.” Docket No. 17 at 2

                                   5   (emphasis added). This Court understands Mr. Martell to be challenging only the murder

                                   6   conviction and not the sufficiency of the evidence to support the gang enhancement itself.

                                   7   Because the Court does not understand Mr. Martell to be challenging the sufficiency of the

                                   8   evidence for the gang enhancement, it need not reach the issue of what to do with an unexhausted

                                   9   claim such as that one would be.

                                  10          Mr. Martell also argues that this was not a situation in which gang members were out

                                  11   looking for trouble and that instead the men were peaceably socializing and were very intoxicated.

                                  12   Docket No. 1 at 16-17. As to his allegedly intoxicated state, the California Court of Appeal
Northern District of California
 United States District Court




                                  13   explained that the jury had been instructed properly on intoxication and implicitly determined that

                                  14   it did not negate the specific intent to aid and abet. As to the allegedly peaceful purpose for the

                                  15   gathering at 436 Ezie Street, such evidence does nothing to undermine the verdict because,

                                  16   regardless of the original purpose of the gathering, the evidence was sufficient to support the

                                  17   jury’s determinations that Mr. Martell was an aider and abettor in the assault of the victim and was

                                  18   liable for the murder as a natural and probable consequence of the assault.

                                  19          To grant relief, this Court would have to conclude that “the state court’s determination that

                                  20   a rational jury could have found that there was sufficient evidence of guilt, i.e., that each required

                                  21   element was proven beyond a reasonable doubt, was objectively unreasonable.” Boyer v.

                                  22   Belleque, 659 F.3d 957, 964-65 (9th Cir. 2011). That conclusion cannot be made here. Mr.

                                  23   Martell fails to show that the California Court of Appeal’s rejection of his claim was contrary to,

                                  24   or an unreasonable application of, Jackson. He is not entitled to the writ on his claim.

                                  25   B.     No Certificate of Appealability

                                  26          A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                  27   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                  28   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of
                                                                                         17
                                   1   appealability is DENIED.

                                   2                                      VI.      CONCLUSION

                                   3           For the foregoing reasons, the petition for writ of habeas corpus is DENIED on the merits.

                                   4   The clerk shall close the file.

                                   5

                                   6           IT IS SO ORDERED.

                                   7

                                   8   Dated: April 30, 2019

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       18
